Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Guynn on 08/26/2022.

The application has been amended as follows:
Claims 8, 16, and 17 are cancelled.
New claims 19 and 20 are added.



See next page






1. An aircraft seat fastening assembly, which is configured for mounting an aircraft seat on an aircraft and for compensating for dimensional tolerances, the aircraft seat fastening assembly comprising:
an aircraft seat fastening rail having a vertical cutout defined by rail guide flanges extending along a longitudinal direction of the seat fastening rail;
an aircraft seat mounting fitting having a fastening region configured to fasten to and having a fitting guide flange configured to fit within the vertical cutout, and
a fixing actuator formed on the fitting guide flange, the fixing actuator
wherein the electroactive material  to grasp the rail guide flanges in a force-fitting or form-fitting manner,fitting guide flange with the fastening region can be displaced in a vertical direction with respect to the vertical cutout.

2. The aircraft seat fastening assembly as claimed in claim 1, wherein the vertical direction the 

3. The aircraft seat fastening assembly as claimed in claim 1, wherein the has the aircraft seat mounting fitting in the 

4. The aircraft seat fastening assembly as claimed in claim 1, wherein the fixing actuator has an actuator fixing region, which is configured, in the fixed state, for fixing purposes, to grasp [[a]] the aircraft seat mounting fitting in the 

5. The aircraft seat fastening assembly as claimed in claim 2, wherein the rail guide flanges extend are [[is]] configured to provide lateral guidance of the aircraft seat mounting fitting

6. The aircraft seat fastening assembly as claimed in claim 5, wherein has is configured to 

7. The aircraft seat fastening assembly as claimed in claim 5, wherein flanges comprise the 

(cancelled) 

9. The aircraft seat fastening assembly as claimed inclaim 2, wherein the aircraft seat mounting fitting further comprises a fitting support flange, the fitting support flange being configured to support the aircraft seat mounting fitting in the [[a]] vertical direction.

10. The aircraft seat fastening assembly as claimed in claim 9the [[a]] vertical direction.

11. The aircraft seat fastening assembly as claimed in claim 1, wherein the fixing actuator is configured to be in the fixed state if no voltage is applied to the fixing actuator.

12. The aircraft seat fastening assembly as claimed in claim 1, wherein the fixing actuator is configured to be in the non-fixed state as long as a voltage is applied to the fixing actuator.

13. The aircraft seat fastening assembly as claimed in claim 1, wherein the fixing actuator is configured to shrink 

14. The aircraft seat fastening assembly as claimed in claim 1, wherein the fixing actuator is configured to expand the [[a]] force fit or form fit in order to prevent a movement of the fastening region.

15. The an 

(cancelled) 

(cancelled) 

18. The aircraft seat fastening assembly according to claim 1, wherein the electroactive material comprises an electroactive polymer.

(new) 19. A seat arrangement for an aircraft cabin of an aircraft comprising:
an aircraft seat, and
an aircraft seat fastening assembly, which is configured for mounting the aircraft seat on the aircraft and for compensating for dimensional tolerances, the aircraft seat fastening assembly comprising:
an aircraft seat fastening rail having a vertical cutout defined by rail guide flanges extending along a longitudinal direction of the seat fastening rail;
an aircraft seat mounting fitting having a fastening region configured to fasten to the aircraft seat and having a fitting guide flange configured to fit within the vertical cutout, and
a fixing actuator formed on the fitting guide flange, the fixing actuator containing an electroactive material,
wherein the electroactive material is configured to be switched electrically between a fixed state to grasp the rail guide flanges in a force-fitting or form-fitting manner, and a non-fixed state, in which the fitting guide flange with the fastening region can be displaced in a vertical direction with respect to the vertical cutout.

(new) 20. An aircraft comprising:
an aircraft cabin, and
a seat arrangement in the aircraft cabin, comprising:
an aircraft seat, and
an aircraft seat fastening assembly, which is configured for mounting the aircraft seat on the aircraft and for compensating for dimensional tolerances, the aircraft seat fastening assembly comprising:
an aircraft seat fastening rail having a vertical cutout defined by rail guide flanges extending along a longitudinal direction of the seat fastening rail;
an aircraft seat mounting fitting having a fastening region configured to fasten to the aircraft seat and having a fitting guide flange configured to fit within the vertical cutout, and
a fixing actuator formed on the fitting guide flange, the fixing actuator containing an electroactive material,
wherein the electroactive material is configured to be switched electrically between a fixed state to grasp the rail guide flanges in a force-fitting or form-fitting manner, and a non-fixed state, in which the fitting guide flange with the fastening region can be displaced in a vertical direction with respect to the vertical cutout.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best prior art of Browne (US 7,293,836 B2) discloses a similar seat mounting fitting (22) and rail (20) that can be locked by a piezoelectric element, but does not allow for a vertical release as required by the vertical cutout and associated elements as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642